Citation Nr: 1622638	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 and from November 1969 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in part, denied the Veteran's claim of service connection for a right knee disability.  Jurisdiction over the appeal currently resides with the RO in Winston-Salem, North Carolina.

In January 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a June 2015 supplemental statement of the case, continuing the previous denial of the Veteran's claim of service connection for a right knee disability.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The Board acknowledges that the issues of entitlement to service connection for prostatitis and a right thumb disability have been perfected (via an April 2015 VA Form 9), but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

An addendum medical opinion is needed for clarification and to ensure complete review of the evidence.  The Veteran has reported that his current right knee pain began during active duty and has continued to the present time.  The March 2015 VA examiner considered the Veteran's statements of continuing complaints since service, but based a negative opinion solely on the absence of documentary evidence both during and after service until the late 1990s.  Sole reliance on the absence of medical evidence of treatment during and after service has been found by the United States Court of Appeals for Veterans Claims (Court) to be an inadequate basis to deny the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, on remand, an examiner should provide an addendum opinion with consideration of all relevant evidence, including the Veteran's statements, without solely relying on the lack of relevant treatment records during and after service until many years later.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the March 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the etiology of the Veteran's current right knee disability, specifically addressing the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently right disability  (a) had its onset in service or, for arthritis, within one year of service discharge, or (b) is etiologically related to his active service?

Please consider all relevant evidence including the Veteran's reports that his right knee pain began following his in-service parachute training and continued thereafter.  Also, in your opinion, please do not rely solely on the lack of medical evidence of treatment to the right knee during and after service for many years, as a negative opinion must not be solely based on the lack of this type of evidence.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


